

117 HR 4161 IH: Noise Mitigation Repair and Replacement Program Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4161IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Smith of Washington (for himself, Ms. Norton, Mrs. Torres of California, Ms. Clark of Massachusetts, Ms. Newman, Ms. Speier, Mr. Fitzpatrick, Mr. Raskin, Mr. Beyer, Mrs. Steel, Ms. Meng, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to allow additional funds to be provided under the airport improvement program for certain noise mitigation projects, and for other purposes.1.Short titleThis Act may be cited as the Noise Mitigation Repair and Replacement Program Act.2.Noise mitigation projects(a)Government shareSection 47109 of title 49, United States Code, is amended by adding at the end the following:(g)Special rule for noise mitigation projectsWith respect to a project to carry out noise mitigation that is granted a waiver under section 47110(j), the allowable project cost for such project shall be calculated without consideration of any costs that were previously paid by the Government.. (b)Noise mitigation projectsSection 47110 of title 49, United States Code, is amended by adding at the end the following:(j)Special rule for noise mitigation projects(1)In generalThe Secretary shall waive the requirement of subsection (b)(4) for a project to carry out noise mitigation for a building or other structure that has previously received Federal assistance under this subchapter for noise mitigation if—(A)the Secretary determines that the additional assistance is justified due to—(i)increased aircraft noise that would have afforded different levels of mitigation, even if the property owner had waived all damages and conveyed a full and unrestricted easement; or(ii)the building or other structure containing soundproofing installation, structure, or other type of sound mitigation equipment product or benefit previously installed under a noise mitigation program under this subchapter that is determined to be eligible pursuant to paragraph (2); and(B)the building or other structure—(i)falls within the Day Night Level (DNL) 65 standard according to the most recent noise exposure map, as such term is defined in section 150.7 of title 14, Code of Federal Regulations; or(ii)fell within such standard at the time the initial noise mitigation was carried out and a building inspector has determined that—(I)such mitigation caused physical damage the building or other structure; or(II)the materials used for such mitigation were of low quality and have deteriorated, broken, or otherwise no longer function as intended.(2)Eligibility determinationTo be eligible for waiver under this subsection for a project, an applicant shall—(A)exhaust any amounts available through warranties on the applicable building or structure for the proposed noise mitigation activities; and(B)demonstrate that a State-certified building inspector conducted an inspection of the building or other structure and determined that—(i)the noise mitigation for which Federal assistance was previously provided is degraded or ineffective, or the manner of installation of such mitigation has caused damage to the building or other structure; and(ii)the condition of noise mitigation improvement described in subparagraph (A) is not attributed to actions taken by an owner or occupant of the building or other structure. .